Citation Nr: 0618995	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the veteran's claim for service 
connection for a cervical spine disorder.  Since that 
decision, the case has been before the Board and United 
States Court of Appeals for Veterans Claims (the Court) many 
times.  Most recently, the Board's December 2004 decision was 
vacated and remanded by the Court in a December 2005 Court 
Order pursuant to a December 2005 joint motion.  The 
procedural history of the case including the Board's and 
Court's prior actions are discussed below to the extent they 
are relevant.


FINDINGS OF FACT

1.  Although the veteran referred to his pre-service 
automobile accident at the March 1969 preinduction 
examination, the spine and other musculoskeletal systems were 
normal on examination and the veteran was found fit for 
service, reflecting that no conditions were "noted" at the 
time of entry into service.

2.  The veteran's pre-service automobile accident injury 
resulted in neck symptoms that were acute and transitory and 
resolved without residual disability, and he therefore did 
not have a cervical spine disorder that existed prior to 
service.

3.  The preponderance of the credible, competent, probative 
evidence of record reflects that the veteran did not have a 
chronic cervical spine disorder in service, one was not 
diagnosed until many years thereafter, and his current, 
variously diagnosed cervical spine disorder is not related to 
his neck injury from the in-service jeep accident or 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine is presumed to have been in 
sound condition when he entered service and there is no clear 
and unmistakable evidence that a cervical spine disorder 
preexisted service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 
F.3d 1089 (2004).

2.  A cervical spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as this one that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  Mayfield, 444 F.3d at 1333.  
That is precisely what occurred here.  The RO's November 1990 
rating decision took place long before enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, 
since the RO's initial decision, there have been multiple 
instances of VCAA notification followed by readjudication of 
the claim.  After the March 2001 Court remand, the Board sent 
the veteran a VCAA letter in April 2003 explaining the VCAA 
generally and, in its May 2003 remand, directed the RO to 
explain the application of the VCAA to the veteran's claim, 
which the RO did in its June 2003 VCAA letter. These letters 
preceded the RO's most recent adjudication of the veteran's 
claim, its July 2003 SSOC denying his claim, as well as the 
Board's most recent December 2004 denial of the veteran's 
claim.  VA thus cured the timing problem by providing new 
VCAA notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333.

These documents also met the VCAA's requirements regarding 
the content of notification.  The Board's April 2003 letter 
explained the VCAA generally, including the respective 
responsibilities of VA and the veteran in obtaining 
information and evidence to substantiate a claim. The RO's 
June 2003 letter informed the veteran of the application of 
the VCAA to his claim for service connection for a cervical 
spine disorder.  This letter also explained what the evidence 
would have to show to establish entitlement to service 
connection for this disorder and the information still needed 
to do so.  In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Moreover, the RO asked the veteran to provide 
it with sufficient information to enable the RO to obtain any 
pertinent evidence not currently of record, and to send this 
information promptly.  Also, after the Court's July 2004 and 
December 2005 remands, the Board sent letters to the 
veteran's attorney, allowing him the opportunity to submit 
additional evidence, and stating that, if it did not hear 
from him within 90 days, the Board would assume that there 
was nothing else to submit and would proceed with a review of 
the veteran's case. There was no response to the first 
letter; in response to the latter letter, the veteran's 
attorney submitted an April 2006 supplemental argument and 
waived the veteran's right to have the case remanded to the 
AOJ for review of the evidence being submitted.  Finally in 
this regard, the Board's May 2003 remand and January and 
December 2004 decisions discussed the VCAA in the context of 
the veteran's claim, and these and prior Board decisions 
discussed all of the applicable service connection 
principles.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for service connection for a cervical spine 
disorder, he was not provided information regarding a 
disability rating or the effective date that would be 
assigned if this claim were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the claim for service connection for a 
cervical spine disorder, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, VA has obtained throughout the lengthy course of 
this appeal all identified medical records and there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

The veteran has a cervical spine disorder.  The question 
presented in this case is whether or not this disorder was 
incurred in service.  38 C.F.R. § 3.303(a) (2005) (service 
connection basically means that a particular injury or 
disease resulting in disability was incurred coincident with 
service).  As discussed in the case cited by the veteran's 
attorney in his April 2006 supplemental argument, Rose v. 
West, 11 Vet. App. 169 (1998), there are two ways to 
establish service connection.  One way is to establish that 
there is (1) a current disability, (2) in-service incurrence 
of a disease or injury, and (3) a nexus between the two.  
Rose v. West, 11 Vet. App. at 171-172.  See also 38 C.F.R. 
§ 3.303(d) (2005) (service connection may be granted when all 
of the evidence, including that pertinent to service, 
indicates that a disease diagnosed after discharge was 
incurred in service).  The second, alternative way to 
establish service connection is to establish that the veteran 
had a chronic disorder in service and that the veteran 
currently has the same disorder, or that a disorder 
manifested itself during service and was not identified until 
later but there was continuity of symptomatology related to 
the current disorder after service.  Id. at 170, 171-172 
(citing 38 C.F.R. § 3.303(b) (2005)).  The joint motion found 
that the Board in its December 2004 decision failed to 
provide adequate reasons and bases for its conclusion that 
the veteran had shown neither a chronic disease in service, 
nor continuity of symptomatology, nor a nexus between his 
current cervical spine disorder and his military service.  
Joint Motion at 4.  The Board will reach the same conclusion 
in this decision, and will endeavor to provide adequate 
reasons and bases for it.

The following injuries to the veteran's head and neck are 
recorded in the evidence of record: a pre-service June 1968 
automobile accident; an in-service January 1970 incident in 
which the veteran struck his head on a car; an in-service May 
1971 jeep accident; and a post-service February 1990 accident 
variously described as the veteran hitting his head against a 
door casing when he fell down and falling down the stairs 
after tripping over a kitty litter box.

There are three VA examination diagnoses of the veteran's 
current cervical spine disorder.  The March 1994 VA 
orthopedic examination diagnosed acute neck strain, traumatic 
arthritis of the cervical spine, and a herniated nucleus 
pulposus at the C6-7 level.  The May 1996 VA spine 
examination diagnosed straightening of the cervical spine 
curvature or minimal reversal of the normal curvature of the 
neck and previous neck injury with possible protrusion of C5-
6 and C6-7 discs, and tingling of the hands on motion of the 
neck.  The May 1996 VA spine/neurological examination report 
indicated that a cervical spine CT scan showed no evidence of 
disc herniation or spinal stenosis, and diagnosed cervical 
radiculopathy.  There is also a May 1990 diagnosis by Dr. 
Gelch of herniated cervical spine discs and a November 1991 
diagnosis by Dr. Barnard of left shoulder acromioclavicular 
joint injury with impingement and cervical radiculopathy.

The veteran's representative argues in his supplemental 
argument that "The X-rays, CT scans and medical reports are 
entirely consistent.  That is, beginning with the X-rays of 
[the veteran's] neck in 1971, the time of the jeep accident, 
they all show a straightening and deviation toward the left.  
As time went on, the X-rays and CT scans show disc herniation 
on the left side.  Pain to left side of neck, left shoulder 
and arm pain have been consistent indications since the in-
service accident" (p. 3).  According to the veteran's 
representative, this "points to one inevitable conclusion: 
the injury suffered in-service as a result of a jeep roll 
over was the cause of [the veteran's] neck pain which grew 
consistently worse over the years.  [The veteran] has pain in 
the same location as he had in 1971.  He has the same 
physical profile, that is, left shoulder and arm problems, 
plus neck straightening, as he had in 1971 (pp. 3-4).

Initially, the Board notes that this statement is 
contradicted by the May 1996 VA examiner's statement that the 
CT scan "was negative for disc herniation" and the 
diagnoses of the May 1996 VA examiner and Dr. Barnard of 
cervical radiculopathy and left shoulder impingement without 
diagnosing herniated discs.  Moreover, the veteran's 
representative fails to mention the many pieces of evidence 
showing that the veteran did not have "consistent" 
indications of pain since the 1971 accident or that this pain 
grew "consistently worse" over the years.  For example, the 
July 1971 separation examination indicated the spine and 
other musculoskeletal anatomy to be normal on clinical 
evaluation and the contemporaneous report of medical history 
did not mention any neck pain or problems in the summary of 
pertinent data.  Moreover, when he first sought post-service 
treatment in July 1978, the veteran requested Librium for his 
nervous symptoms and nightmares rather than treatment for his 
neck.  In addition, the veteran's next treatment took place 
in February 1983, when he was treated for a right ankle 
injury resulting from falling from an inner tube while 
sliding down a snow covered hill, at which time review of 
symptoms was entirely negative and on examination the neck 
was supple with no bruits or thyromegaly.  There were 
similarly negative findings in the March, April, May, June, 
and September 1983, January 1984, December 1985 and February 
1986 VA outpatient treatment (VAOPT) notes.  Finally in this 
regard, August 1985 notes indicate that the veteran was seen 
for a bee sting that occurred "while cutting wood," and 
additional VAOPT notes through 1987 either did not indicate 
neck problems or yielded a clinically negative finding as to 
the veteran's neck.

This evidence shows that the veteran did not have 
consistently worsening neck pain during and for many years 
after service, but, rather, he was engaging in physically 
demanding activities such as cutting wood and sliding down a 
snow-covered hill in an inner tube, and when he was treated 
for medical problems, his neck was found to be normal or 
there were no findings of neck problems.  Notably, in 
recounting the "persuasive medical evidence in support of" 
the veteran's claim, the veteran's attorney in his April 2006 
supplemental argument discusses the medical record subsequent 
to the veteran's release from service dated July 1978, 
February 1983, 1985, and January 1986, and does not identify 
any diagnosis of any cervical spine disorder until Dr. 
Gelch's treatment and the CT scan in 1990 (pp. 1-2, 3-4).  
Thus, the evidence shows that there was neither a chronic 
disorder diagnosed in service nor continuity of 
symptomatology after the August 1971 separation from service, 
and service connection is therefore not available under 
38 C.F.R. § 3.303(b) (2005).

As to the alternative basis for service connection, although 
there is evidence of an in-service injury to the cervical 
spine and a current cervical spine disorder, the 
preponderance of the evidence discussed below reflects that 
they are not related.

The SMR notation made at the time of the accident reads: "No 
unconsciousness." The following line is somewhat illegible, 
but appears to read "p Hx (past history of) whiplash." The 
veteran indicated that he felt well otherwise.  On physical 
examination, there was no evidence of cervical spasm, and the 
veteran demonstrated a full range of motion.  He was, 
however, noted to have multiple contusions and abrasions.  
The diagnostic impression was multiple contusions and 
abrasions, with a past history of whiplash.  The veteran was 
again seen the following day complaining of a sore neck and 
decreased flexion of the head. Radiographic studies showed 
normal bony structures.  There was said to be some 
straightening of the spine, with deviation toward the left 
due to muscle spasm. Significantly, there was a specific 
finding of no cervical spasm.

The veteran's representative states in his supplemental 
argument that "[The veteran] has never been examined by a 
doctor throughout this period of time that has even suggested 
that [the veteran's] present neck condition is not 
attributable to the 1971 jeep accident" (p. 4).  The 
evidence of record does not support this statement, for the 
following reasons.  First, Dr. Barnard, an orthopedic 
surgeon, wrote in November 1991 that the veteran's diagnosis 
was "left acromioclavicular joint injury, with impingement, 
as well as cervical radiculopathy, all as a result of the 
February 1990 injury."  Dr. Barnard's letter indicates that 
he had recently seen the veteran in his office, so his letter 
does indeed reflect that the veteran was examined by a doctor 
who suggested that the veteran's current cervical spine 
disorder is not attributable to the 1971 jeep accident.  
Moreover, this opinion was far more definitive than any of 
the private or VA opinions that suggested a nexus between the 
veteran's current cervical spine disorder and the in-service 
jeep accident.  The March 1994 VA examiner stated only that 
the jeep accident "could contribute to a cervical disease."  
The May 1996 VA spine examiner explicitly acknowledged that 
he could not give any "hard, fast, positive opinions as to 
just when this man was injured resulting in his present 
clinical state."  Then, in his admitted "guess" at the 
etiology of the veteran's cervical spine disorder, he noted 
both the in-service and post-service accidents as causes of 
changes and possible disc protrusions.  The May 1996 VA 
neurological examiner, who diagnosed cervical radiculopathy 
rather than disc herniation, attributed this disorder to a 
"combination of these falls and episodes."  She further 
stated that the veteran had C6-7 radiculopathy secondary to 
multiple evidences of trauma "not specifically related to 
the events of 1971."  Dr. Gelch stated in his August 1991 
letter that herniated "[d]iscs are usually the result of 
trauma and he did have a jeep accident while in the service 
in 1971 which could very well be the cause of these disc 
problems."

Thus, contrary to the statements in the supplemental 
argument, there is no "entirely consistent" body of 
evidence indicating a nexus between the in-service jeep 
accident and a particular current cervical spine disorder.  
Rather, there are multiple medical opinions that conflict 
with regard to the nature and etiology of the veteran's 
cervical spine disorder, based on evidence that is far from 
"entirely consistent."  This case is, as stated by the May 
1996 VA spine examiner, a complicated one, and the Board has 
the responsibility of weighing the evidence including the 
medical opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

One important principle in assessing the evidentiary weight 
of medical opinions is that terminology equivalent to "may 
or may not" is an insufficient basis for an award of service 
connection.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998) (citing Tirpak v. Derwinski, 2 Vet. App. 609 (1992)).  
Based on this principle, the Board finds that there is little 
evidentiary value in the March 1994 orthopedic examiner's 
opinion, as, after noting the veteran's multiple head and 
neck injuries, he stated only that an automobile accident 
injury such as the one the veteran suffered "could 
contribute to a cervical disc" (emphasis added).  Even more 
ambiguous was the May 1996 VA spine examiner's opinion, as he 
repeatedly indicated it was difficult or impossible to answer 
questions as to the etiology of the cervical spine disorder 
and was only willing to "guess" that the 1971 accident and 
post-service fall caused neck changes and possible 
protrusions.  And, the May 1996 neurological examiner 
attributed a different disorder, cervical spine 
radiculopathy, to "multiple evidences of trauma that he 
suffered during the last 25 years," and even concluded that 
the disorder was "not specifically related to the event of 
1971" so, to the extent that she rendered a definitive 
conclusion as to the whether there is a nexus between the 
cervical spine disc herniation and the in-service jeep 
accident, that conclusion was negative.  Thus, these three 
conclusions lend little, if any, evidentiary support to the 
claimed nexus between the current cervical spine disorder and 
the in-service jeep accident, and certainly less weight than 
the definitive conclusion of Dr. Barnard that there was no 
such nexus.

Dr. Gelch's language in his March 1990 letter was more 
definitive than those of the VA examiners, but still used the 
somewhat ambiguous language that the in-service jeep 
accident, "could very well be" the cause of the disc 
problems.  Moreover, Dr. Gelch did not indicate that he had 
reviewed the claims folder prior to rendering this opinion as 
to the nexus between the current herniated discs and the in-
service jeep accident injury.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence).  While Dr. 
Barnard also did not indicate that he had reviewed the claims 
folder, he did not refer to the injury sustained in service, 
so his lack of review of the claims folder did not affect the 
competence of his conclusion to the same degree of Dr. 
Gelch's lack of claim folder review.  Moreover, Dr. Barnard's 
conclusion was unambiguous, unlike those of any of the other 
private and VA physicians.  It is not the quantity of medical 
opinions but their quality that the Board must assess when 
determining the weight to accord them, and here Dr. Barnard's 
opinion was the most definitive and did not refer to injuries 
in service without reviewing the SMRs.  As Dr. Barnard's 
opinion suffered from fewer infirmities than any of the other 
opinions offered, including those that concluded in less 
definitive language that there was a nexus between the 
current cervical spine disorder and the in-service jeep 
accident, Dr. Barnard's opinion that the current cervical 
spine disorder is "directly related" to the post-service 
injury is entitled to greater weight.  Dr. Barnard's opinion 
is also in accord with the evidence of record summarized 
above that there was no chronic cervical spine disorder in 
service and no diagnosis of any cervical spine disorder for 
many years thereafter. 

The only other evidence as to both the issues of continuity 
of symptomatology and the possible nexus between the current 
cervical spine disorder and the in-service jeep accident is 
that supplied by the veteran.  The veteran is not competent 
to opine as to the etiology of his cervical spine disorder, 
because he does not possess the requisite expertise to render 
such a judgment.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, the Board finds that the veteran's claim 
that he developed chronic neck symptoms, including spasms, 
which persisted from the time of the in-service jeep accident 
to the present, is not credible, for the following reasons.

As with medical evidence, the Board is charged with assessing 
the competence, credibility, and probative value of lay 
testimony, and of weighing this evidence when portions of it 
conflict.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  For oral testimony, a hearing officer can consider 
the "demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits."  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995).  In assessing documentary evidence, "A VA 
adjudicator may properly consider internal consistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Id. at 510-511 (1995).  
The Board also has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board, which had the opportunity to observe the veteran's 
demeanor at the time of the hearing, finds that the veteran's 
statements, including those made under oath, that he 
developed chronic neck symptoms, including spasms, which 
persisted from his in-service jeep accident to the present, 
are simply not credible, because they are internally 
inconsistent and conflict with the other evidence of record.  
For example, the veteran's testimony as to his pre-service 
automobile accident is not only self-contradictory, but 
includes admissions of dishonesty to achieve financial gain.  
At the May 1991 RO hearing, the veteran noted the 1968 
accident and stated: "[W]hen I was in the hospital with that 
it was just a routine to put on one of those Kirshenbaum 
collars and he said do you have any pain and I just said in 
my neck and back. This could have been from the accident but 
I had no problems with that basically" (p. 5). In an April 
1993 Statement in Support of Claim (VA Form 21- 4138), the 
veteran stated that he was in a car accident in 1968, and was 
given a collar to use for one week. He wrote: "I didn't hurt 
my neck but I broke 2 bones in my wrist." In a September 1997 
Statement in Support, the veteran wrote: "Every time I tell 
what really happens, someone always comes up with the 
accident that happened in 1968. Well in 1968 all I did was 
break two bones in my wrist, nothing else. I was told to wear 
a collar it would get me more money, that's all."  At the 
March 1994 VA orthopedic examination, the veteran stated 
that, after his pre-service automobile accident, his attorney 
made him wear a neck collar but not because his neck was 
injured but that this would aggrandize the settlement of the 
case if he claimed a neck injury which he said he did not 
have.  The veteran similarly admitted to dishonesty when 
asked at the Travel Board hearing about treatment for back 
pain from the in-service injury prior to the 1971 jeep 
accident, stating, "It was just an excuse to just go on sick 
leave because I was hung over" (p. 24). 

Other testimony that indicates a lack of credibility on the 
part of the veteran is that regarding the in-service jeep 
accident.  The veteran stated at the March 1994 VA 
examination that the jeep accident caused him to lose 
consciousness, but the SMR notation specifically indicated 
"No unconsciousness."  Moreover, although the veteran claimed 
at the Travel Board hearing and elsewhere that he experienced 
increasingly severe muscle spasms from around the time of the 
in-service jeep accident to the present, the lack of 
notations of any such symptoms in the SMRs including the 
separation examination shortly after the accident and in the 
post-service medical records for many years undercut the 
credibility of this claim.  The veteran claimed at the Travel 
Board hearing that whenever he went to the VA he "always 
complained about pain in my neck" and "always asked for 
treatment" and "my neck was always mentioned," (pp. 12-13) 
yet none of these complaints were recorded by the many 
physicians who saw the veteran in the intervening years.  The 
evidence also shows that, despite his allegation that he 
suffered from neck spasms and severe neck pain, the veteran 
engaged in such physically demanding activities as snow 
sledding in 1983 and cutting wood in 1985.  In this regard, 
Dr. Barnard wrote in a January 1991 letter to Dr. Gelch that 
the veteran needed to "calm his lifestyle down some," and the 
veteran admitted that he lived a rough and physically active 
life at the November 2002 Travel Board hearing (p. 29). Dr. 
Barnard also described the veteran as a physical man who took 
pride in doing physical things, and whose "active and 
physical career" was ended by his February 1990 injury.

As to his employment after discharge, the veteran submitted a 
written statement in November 1991, wherein he reported that 
he broke his leg in 1983, and subsequently became a State 
Constable and private detective.  According to the veteran, 
he undertook these professions because he "couldn't climb the 
iron" like he used to.  At the May 1991 RO hearing, the 
veteran testified that he returned to his job as an 
ironworker after discharge and was able to this because he 
got used to tolerating the pain (p. 4).  In his November 1991 
Statement and at the RO hearing, the veteran stated that he 
subsequently became a state constable, private detective, 
serving process and specializing in evictions, particularly 
crackhouses (Hearing transcript, p. 4).  The veteran echoed 
this statement in April 1995, when he submitted a written 
statement in which he said he had to get out of ironwork 
because he couldn't climb the iron anymore.  This is in 
contrast to the veteran's later statement to a VA examiner 
during the May 1996 orthopedic examiner that he had to quit 
the heavy work of an ironworker in 1983 because of his neck.

Having observed the veteran as he testified at the November 
2002 Travel Board hearing and having reviewed the entirety of 
this testimony along with the other evidence of record 
including the veteran's own statements, the Board can only 
conclude that the internal inconsistency, facial 
implausibility, and inconsistency of the testimony with other 
evidence warrants discounting these statements as having 
little or no probative value.

As to the effect on the Board's analysis of the pre-service 
automobile accident, the Board found in its prior December 
2004 decision that the injury was acute and transitory and 
resolved without residual disability.  The Board was required 
to address this evidence because 38 U.S.C.A. § 1111 (West 
2002) provides that, where no preexisting condition is noted 
upon entry into service, a veteran is "taken to have been in 
sound condition" at the time he entered service.  Although 
the veteran did report his pre-service accident at the time 
of the March 1969 preinduction examination, the spine and 
other musculoskeletal systems were normal on examination, 
claimed ailments were not verified by the medical officer, no 
additional defects were discovered, and the veteran was found 
fit for service.  Thus, no condition was "noted" at the 
time of entry into service, so the presumption of soundness 
applies here.  In order for the presumption to be rebutted, 
two separate things must be shown by clear and unmistakable 
evidence: (1) that the disorder existed prior to service and 
(2) that the disorder was not aggravated by such service.  
VAOPGCPREC 3-2003, at 10-11 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) .

The Board found in its December 2004 decision that a cervical 
spine disorder did not exist prior to service because the 
pre-service injury was acute and transitory (pp. 22-23) and 
veteran's attorney takes issue in his April 2006 supplemental 
argument with this "acute and transitory" finding (p. 4).  
He argues that the Board made this finding without any 
independent medical support (p. 4).  However, the acute and 
transitory finding is fully and precisely supported by the 
medical finding on the preinduction examination of normal 
spine and musculoskeletal systems, that the veteran's claimed 
ailments were not verified by the medical officer, that no 
additional defects were discovered, and that the veteran was 
found fit for service.  Far from rendering its own medical 
judgment or rendering a judgment without medical support, the 
Board was and is simply repeating the contemporaneous 
judgment by a trained medical professional that the veteran 
did not have a preexisting disorder as a result of his pre-
service injury as evidenced by normal spine and other 
musculoskeletal findings at the time of entry into service.  
The Board also notes that a finding that symptoms were acute 
and transitory and resolved without residual disability is 
not in and of itself the exercise of independent medical 
judgment that the Board is prohibited from making.  See 
Cahall v. Brown, 7 Vet. App. 232, 236 (1994) (affirming 
Board's finding that back injury was acute and transitory).  
See also Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)) (Board cannot make 
its own independent medical determinations).  Moreover, the 
Board's finding on this question was actually a beneficial 
one to the veteran, as it allowed the presumption of 
soundness to attach and did not find that this presumption 
had been rebutted, so that the veteran only had to show that 
his current disorder was related to service rather than 
address issues relating to whether a preexisting disorder was 
aggravated beyond its natural progression by service.

The veteran's representative also states that the Board 
attributed the veteran's current disorder "at least 
partially" to the pre-service automobile accident.  The 
veteran's attorney wrote in his April 2006 supplemental 
argument : "In other words, the Board incongruously states 
that the neck injury of 1968 did in no way aggravate the in-
service injury of 1971, but it certainly played a role in 
[the veteran's] neck injuries of 2006" (p. 4).  But the 
Board did no such thing in its December 2004 decision and 
does not do so in this opinion.  The finding that the pre-
service neck injury caused by the accident resulted in 
symptoms that were acute and transitory and resolved without 
residual disability is a finding that the current disorder 
cannot possibly be related to it because it resolved prior to 
service and the in-service accident.  In fact, it is the 
veteran's attorney who writes incongruously, as he challenges 
the Board's acute and transitory finding as to the pre-
service injury and then states in the next sentence, "The 
appellant submits that there is little evidence there was a 
preexisting injury which was aggravated by the in-service 
injury."  The Board agrees wholeheartedly and said precisely 
this in its December 2004 decision.  Board Decision, 22-23 
(December 23, 2004).  The pre-service injury is irrelevant to 
this decision and the prior decision because the medical 
evidence shows that the symptoms from this injury were acute 
and transitory and resolved without residual disability.

The pre-service injury therefore need not enter into the 
ultimate analysis of whether the veteran is entitled to 
service connection, as the only questions are whether there 
was a chronic cervical spine disorder identified in service 
or one that was not identified but which was evidenced by 
continuity of symptomatology, or whether there is evidence 
that the current cervical spine disorder is related to 
service.  See Rose v. West, 11 Vet. App. at 171-172; 
38 C.F.R. § 3.303(b), (d) (2005).  The veteran's attorney 
argues that the instant case is "remarkably similar" to 
Rose v. West, where the Court reversed the Board's decision 
and ordered it to grant service connection on remand.  Id. at 
172.  The Board finds Rose readily distinguishable.  In Rose, 
there were two unequivocal medical opinions stating there was 
"no doubt" and it was "without a doubt" that the veteran's 
lumbar spine disorder was related to an in-service injury, 
id. at 171, whereas here there is no such unequivocal medical 
opinion.  In addition, the Court stated in Rose that medical 
evidence of nexus could be rebutted in an appropriate case by 
medical evidence that demonstrated the significance of a lack 
of continuity of symptomatology, but there was no such 
evidence in that case.  Id. at 172.  Here, there is precisely 
this type of rebuttal evidence.  Dr. Barnard specifically 
attributed the current cervical spine disorder to the 
February 1990 post-service accident, and this finding was 
fully supported by the various examinations of the throat and 
neck area between separation from service in 1971 and his 
post-service February 1990 accident during which no 
complaints or findings of cervical spasms or other cervical 
symptomatology were recorded.

In sum, after assessing the credibility, competence, and 
probative value of all of the medical and lay evidence, the 
Board concludes that the preponderance of the credible, 
competent, and probative evidence reflects that there was no 
chronic cervical spine disorder in service, a cervical spine 
disorder was not diagnosed for many years thereafter, and the 
current, variously diagnosed, cervical spine disorder is not 
related to the neck injury from in-service jeep accident or 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for a cervical spine disorder must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996). 


ORDER

The claim for service connection for a cervical spine 
disorder is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


